On October 16, 1964, tbe court rendered an opinion, 167 Ct. Cl. 529, 338 F. 2d 81, together with findings of fact, holding that the plaintiff was entitled to recover damages arising from or attributable to the period of suspension of work and to recover the increased costs incurred after work was resumed, with the amount of recovery reserved for further proceedings. On December 6, 1965, the court, pursuant to a stipulation of the parties filed December 2, 1965, entered judgment for the plaintiff for $325,000.00 with payment of said judgment sum to be made to Chase Manhattan Bank, as assignee of plaintiff Commerce International Company, Inc.